El Juez PresideNte, Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que el interdicto prohibitorio, ó sea el Injunction, solicitado por Doña María Moreno de Ramírez contra Don Victor Martínez y Martínez, para que se abstu-viera de recolectar por sí, ó de permitir que se recolectara por otro, bajo su intervención, ó en su nombre, el café existente en los árboles de la finca objeto del juicio de desahucio, pen-diente entre ellos, y de utilizar las dos terceras partes de los establecimientos existentes en dicha finca, y que también per-tenecían á la propiedad de la demandante para la recolección y depósito del café, está de lleno comprendido dentro de la sec-ción Ia. de la Ley de la Asamblea Legislativa de esta Isla, de primero de Marzo de 1902, autorizando los interdictos prohibi-torios, ó sea Injunction, puesto que apareciendo Doña María Moreno de Ramírez, de los documentos que obran agregados al expediente, como dueña de la finca rústica de que se trata, con su derecho inscrito en el Registro de la Propiedad, y *484para cuyo desalojo venia siguiendo el correspondiente juicio de desahucio contra Don Victor Martínez y Martínez, que la poseía en precario, tenía dicha señora perfecto derecho para utilizar exclusivamente sus productos é impedir que otro lo hiciera en perjuicio de los derechos dominicales que le con-cedían las leyes, en particular, el artículo 354 del vigente Código Civil.
Considerando: por otra parte, que se han observado en la sustanciación <¿e este incidente las prescripciones que esta-blecen las secciones 5a. y 7a. de la expresada Ley de la Asam-blea Legislativa de esta Isla.
Vistas las disposiciones legales citadas.
Se confirma el auto apelado de diez y siete de Setiembre de mil novecientos tres, con las costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.